Citation Nr: 0200586	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service-connected 
deviated nasal septum.

2.  Entitlement to a compensable rating for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from April 1953 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Medical and Regional 
Office Center (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  The veteran's sleep apnea is not related to active 
service or to the service-connected deviated nasal septum.

3.  The veteran's right naris has 20 percent obstruction and 
the left naris has 10 percent obstruction.


CONCLUSIONS OF LAW

1.  The veteran's sleep apnea was not incurred in or 
aggravated by active service, nor is it related to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2001).  

2.  The criteria for a compensable rating for a deviated 
nasal septum have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6502 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant facts 
pertaining to the veteran's claims have been properly and 
sufficiently developed.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  VA also issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
received notice of the evidence and information needed to 
substantiate his claims.  In April 1999, he was provided a 
statement of the case informing him of the applicable law, 
regulations, and reasons and bases associated with the 
claims, as well as the type of evidence needed to 
substantiate them.  The RO also issued a supplemental 
statement of the case in July 2001.  

In addition, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's service medical records have been 
associated with the claims folder, and pertinent VA 
examinations were conducted in June 1999 and August 2000.  
The veteran has not identified any outstanding medical 
evidence.  

The Board acknowledges that a February 1999 Report of Contact 
documents that a RO claims adjudicator contacted the 
veteran's clinical physician and obtained additional 
clarification associated with the etiology of the veteran's 
sleep apnea.  Also, it is also acknowledged that on 
substantive appeal in May 1999, the veteran stated that he 
had not been furnished with a copy of the discussion, but his 
follow-up with the physician positively linked his 
nonservice-connected disability to his service-connected 
disability.  In this regard, the Board finds that no 
additional development is warranted.  By the April 1999 
statement of the case, the RO adequately apprised the veteran 
of the contents of the February 1999 Report of Contact.  
Thus, the veteran received adequate notice of the contents of 
the discussion and the opportunity to contest the validity of 
that discussion.  Thurber v. Brown, 5 Vet. App. 119 (1993).  
Moreover, the Board finds that no additional development in 
this case is warranted because such would result in the 
imposition of unnecessary burdens on the VA without the 
possibility of any benefits flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand for 
clearer statement of "reasons or bases" not required where 
overwhelming evidence supported by Board's decision). 

Accordingly, the Board finds that no additional notification 
or development action is required under the VCAA, it would 
not be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Service Connection

The veteran asserts that his sleep apnea disability is 
related to the service-connected deviated nasal septum; thus, 
entitlement to service connection is warranted.  VA law and 
regulations provide that service connection may be 
established for an injury or disability resulting from an 
injury or disease contracted in the line of duty or for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

The regulations provide that service connection may be 
established for a disability which is proximately due to or 
the result of a service-connected disease.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Additionally, 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

After carefully reviewing and weighing the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sleep apnea, on either a direct or 
secondary basis.  

At the outset, the Board notes that there is no evidence of 
record demonstrating that the veteran's sleep apnea had its 
onset in service or is related to any event from service.  
Nor has the veteran asserted such.  The service medical 
records, including the veteran's June 1974 examination report 
and report of medical history, are completely negative with 
respect to this matter, and not one of the veteran's VA 
medical reports attributes the disorder to service or any 
events of service.  Thus, entitlement to service connection 
on a direct basis is not warranted.

The evidence also fails to demonstrate that entitlement to 
service connection for sleep apnea is warranted on a 
secondary basis.  The Board acknowledges that since April 
1975 service connection for a deviated nasal septum has been 
in effect, and that the veteran asserts that his sleep apnea 
is related to that service-connected disability.  
Nevertheless, the evidence of record does not establish a 
relationship between the veteran's nonservice-connected sleep 
apnea and his service-connected deviated nasal septum.  
Instead, the credible, probative evidence overwhelmingly 
demonstrates that the veteran's sleep apnea is due to his 
obesity.  

It is initially noted that although the veteran's VA hospital 
and outpatient treatment reports dated from 1996 to 1998 
reflect diagnoses of obstructive sleep apnea, the reports do 
not attribute the veteran's disability to the service-
connected deviated nasal septum.

The Board acknowledges that in January 1999 the veteran's 
care clinic physician stated that he had treated the veteran 
for disorders including chronic obstructive pulmonary disease 
(COPD) of the BB-type with sleep apnea syndrome and problems 
of recurrent upper and lower respiratory infections.  The 
physician also stated that the veteran's nasal illness was 
related directly to his symptoms of breathlessness and sleep 
apnea.  However, the evidence in total remains against the 
veteran's claim.  In fact, a February 1999 Report of Contact 
shows that the physician was contacted and apprised of the 
nature of the veteran's service-connected disability.  The 
report then documents that the physician stated that the 
veteran's service-connected disability did not have any 
relation to the veteran's current problems.  Rather, the 
veteran's current problems were directly related to his 
current weight.  

In addition to the aforementioned, on VA examination in June 
1999, after noting that the veteran's medical records had 
been reviewed and recording the veteran's medical history and 
physical examination findings, S.R., the examiner, found that 
the veteran had a history of sleep apnea, treated with 
continuous positive airway pressure (CPAP) and oxygen at 
night since 1994.  Although additional information was 
requested, the examiner found that the veteran had 
obstructive sleep apnea which, in large part, was due to 
excess adipose tissue in his oropharynx and neck area, 
producing a very narrowed opening into the trachea.  
Moreover, in an August 2000 addendum, S.R. noted that the 
veteran had been examined in June 1999 and that the diagnoses 
made included obstructive sleep apnea.  The examiner then 
opined that the veteran's obstructive sleep apnea was the 
direct result of redundant posterior oropharyngeal tissue and 
the resultant extremely small laryngeal opening.  There was 
no relationship between the postoperative deviated nasal 
septum condition, as both nares were at least 80 to 90 
percent patent and the posterior oropharynx opening was less 
than 30 percent of normal.  The examiner added the veteran's 
small oropharyngeal opening was due to redundant tissue and 
morbid obesity, and the deviated nasal septum did not in any 
way aggravate the veteran's sleep apnea.  Rather, the 
greatest aggravating factor was the veteran's obesity.

Finally, it is acknowledged that the veteran has submitted 
excerpts from the "Medical Diagnosis & Treatment" medical 
book.  The excerpt, among other things, states that patients 
with anatomically narrowed upper airways are predisposed to 
the development of obstructive sleep apnea.  However, it also 
states that most patients with obstructive or mixed sleep 
apnea are obese middle-aged men.  As such, this evidence is 
of little or no probative value to the veteran's claim.  
Additionally, the Board points out that in order to establish 
service-connection by means of a medical text, the evidence 
must not simply provide speculative generic statements.  
Instead, the evidence, standing alone, must establish a 
specific link between the veteran's service-connected 
disability, deviated nasal septum, and his nonservice-
connected disability, sleep apnea.  Wallin v. West, 11 Vet. 
App. 509 (1998).  Here, such specific evidence has not been 
presented.  

Given the above-discussed medical evidence, which fails to 
demonstrate that the veteran's sleep apnea is service related 
or was caused by or aggravated by his service-connected 
deviated nasal septum, and the generic, speculative excerpt 
text material, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sleep apnea.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.310.  The appeal is denied.


Increased Rating

As previously indicated, by an April 1975 rating decision, 
the RO granted service connection for the veteran's post 
operative deviated nasal septum, and rated the disability as 
noncompensably disabling.  In March 1998, the RO received the 
veteran's informal claim seeking entitlement to a compensable 
rating for the disability.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2001) which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  However, although the evaluation of a service-
connected disability requires a review of the veteran's 
medical history with regard to that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the Board has reviewed all the evidence of record 
pertaining to the veteran's medical history.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical history 
and findings pertaining to the veteran's deviated nasal 
septum.

The veteran's disability has been rated under Diagnostic Code 
6502.  This diagnostic code provides that only traumatic 
deviation of the nasal septum with 50-percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  Otherwise, the 
disability is noncompensably disabling.  38 C.F.R. § 4.31 
(Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.).

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2001).

After reviewing the evidence of record, the Board finds that 
the veteran's residuals of a deviated nasal septum do not 
more nearly approximate the criteria required for a 
compensable evaluation.  The clinical data fail to 
demonstrate evidence of 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
VA outpatient treatment reports dated from 1997 to 1999 
reflect that the veteran complained of breathing difficulty.  
The veteran's complaints, however, were attributed to other 
nonservice-connected disabilities, including congestive heart 
failure, diabetes mellitus, and obesity.  

On VA examination in June 1999, the examiner reported that 
the veteran's medical records had been reviewed and discussed 
the veteran's medical history.  During the interview, the 
veteran reported occasional difficulty with breathing through 
his nose although since the septoplasty it had greatly 
improved and he denied purulent discharge or sinus problems.  
The veteran reported shortness of breath with walking 
upstairs or long distances, but then related that his only 
treatment for shortness of breath was the CPAP machine, which 
he used for sleep apnea.  On physical examination, the nasal 
bone was somewhat flattened.  The right naris had 20 percent 
obstruction and the left naris had 10 percent obstruction.  
The veteran's sinuses were nontender, and no signs or 
symptoms of purulent discharge were reported.  The diagnosis 
was septoplasty for deviation of septum, with minimal partial 
obstruction.  Additionally, in an August 2000 addendum, the 
examiner stated that the veteran's deviated nasal septum 
disability were at least 80 to 90 percent patent.  Given the 
absence of medical evidence demonstrating a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, the currently assigned 
noncompensable rating is appropriate.  38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6502.

Additionally, the Board has considered the provisions of 38 
C.F.R. § 4.97, Diagnostic Codes 6504 and 6510 (2001).  
However, the record is completely devoid of any evidence 
indicating loss of part of one ala or other disfigurement of 
the nose or one or two incapacitating episodes of sinusitis.  
Therefore, these provisions are not applicable.

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that the veteran's deviated nasal 
septum disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Although the veteran 
complains of having breathing difficulty, evidence of an 
exceptional disability picture, such as that manifested by 
frequent hospitalization or marked interference with 
employment, has not been demonstrated.  Therefore, in 
accordance with applicable schedular criteria, the 
noncompensable evaluation in effect is appropriate.  The 
appeal is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.31, 4.97, Diagnostic Code 6502.


ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to the veteran's service-connected deviated 
nasal septum, is denied.


Entitlement to a compensable rating for a deviated nasal 
septum is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

